DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 3 is cancelled. Independent claim 1 is amended. Claims 9 and 10 are withdrawn. Claims 1, 2 and 4-8 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “… a magnetic field strength of the horizonal magnetic field is changed, crucible rotating speed is changed”, and the claim 1 also recites “… the magnetic field strength of the horizonal magnetic field is increased, increasing the crucible rotating speed” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2 and 4-8 are rejected because they depend on claim 1.
Claim 4 recites the limitation "…according to claim 3”.  There is insufficient antecedent basis for this limitation in the claim because claim 3 is cancelled. For examining purpose, this limitation is interpreted as “according to claim 1”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fusegawa et al (US 20020157600 A1, “Fusegawa”), and further in view of Sugimura et al (US 20200399780 A1, “Sugimura”).
Regarding claim 1, Fusegawa (entire document) teaches a crystal growth method comprising maintaining rotating of a crucible and meanwhile applying a horizontal magnetic field to silicon melt in the crucible during crystal growth (figs 5 and 6, 0028-0034), wherein adjusting (changing) a rotation speed of the crucible and a magnetic field strength of the horizontal magnetic field is carried out during the crystal growth (0034). Fusegawa teaches the rotation speed being changed and the horizonal magnetic field being applied during the crystal growth as addressed above, and further teaches increasing the crucible rotating speed during the process of the crystal growth (0040), but does not explicitly teach the magnetic field strength of the horizontal magnetic field is increased. However Sugimura teaches a process of growing a crystal, wherein a magnetic field intensity is increased during the crystal growth process (0026 and 0085). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fusegawa per teachings of Sugimura in order to provide suitable conditions for growing a crystal with controlled oxygen concentration (Sugimura 0001, 0026-0027). It is also well-established that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Also see MPEP 2144.04 IV C.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fusegawa/ Sugimura as applied to claim 1 above, and further in view of Fujiwara et al (US 20100319613 A1, “Fujiwara”).
Regarding claim 2, Fusegawa/Sugimura teaches that the horizontal magnetic field is changed and the crucible rotating speed is also changed during the crystal growth as addressed above, but does not explicitly teach a diameter of an ingot obtained from the crystal growth changes. However Fujiwara teaches a process of growing a crystal, wherein a strength of an applied magnetic field is adjusted during the process of growing the crystal, a diameter of the crystal is changed (increased), and a rotation of the crucible is adjusted (0058, 0061-0062, 0065). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fusegawa/Sugimura per teachings of Fujiwara in order to provide suitable crystal growth conditions, through which dislocation of a crystal can be reduced and reduction in yield can be prevented (Fujiwara abstract and 0002). It is also well-established that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Also see MPEP 2144.04 IV C.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fusegawa/Sugimura as applied to claim 1 above, and further in view of Kodama et al (US 5215620 A, “Kodama”).
Regarding claim 4, Fusegawa/Sugimura teaches changing the crucible rotating speed as addressed above, but does not explicitly teach that the crucible rotating speed changing is periodic. However Kodama teaches a process of growing a crystal, wherein the crucible rotating speed changing is periodic (figs 1, 3, 6-8, 10-12, 14 and 15, col 5 line 25 to col 6 line 7 and col 6 line 25 to col 9 line 58). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fusegawa/Sugimura per teachings of Kodama in order to achieve a uniform axial and radial oxygen concentration of a crystal (Kodama col 1 lines 11-16).
Regarding claim 5, Fusegawa/Sugimura/Kodama teaches during each period of the crucible rotating speed changing, the method of the crucible rotating speed changing comprises increasing the crucible rotating speed from R0 to R1; maintaining the crucible rotating speed at R1 for a while; and decreasing the crucible rotating speed from R1 to R0, wherein R0 is an initial crucible rotating speed (Kodama figs 1, 3, 6-8, 10-12, 14 and 18).
Regarding claim 6, Fusegawa/Sugimura/Kodama teaches that the crucible rotating speed from R0 (2rpm) to R1 (3rpm) is increased linearly during the process of crystal growth at a certain length of the growing crystal (Kodama fig 21), meeting the claim.
Regarding claim 7, Fusegawa/Sugimura/Kodama teaches that during the period of the crucible rotating speed periodically changing, a crucible rotating speed maintaining time period is between each two consecutive periods (Kodama figs 1, 3, 6-8, 10-12, 14 and 18).
Regarding claim 8, Fusegawa/Sugimura/Kodama teaches that during the period of the crucible rotating speed periodically changing, the crucible rotating speed changing times is no less than 10 times (Kodama fig 15).
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the secondary reference to Sujimura that “the increase of magnetic field strength is for affecting oxygen concentration of the monocrystalline silicon but not accompanied with or followed by increase of the crucible rotating speed.” have been considered, but not found persuasive. As applicant already noted/admitted, Sujimura does teach “the increase of magnetic field strength”. It is also noted that the primary reference to Fusegawa already teaches that during the process of crystal growth, the rotation speed being increased and the horizonal magnetic field being applied (0058-0034 and 0040), but does not explicitly teach the magnetic field strength of the horizontal magnetic field is increased. However Sugimura teaches a process of growing a crystal, wherein a magnetic field intensity is increased during the crystal growth process (0026 and 0085). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fusegawa per teachings of Sugimura in order to provide suitable conditions for growing a crystal with controlled oxygen concentration (Sugimura 0001, 0026-0027). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to the arguments about other teachings in Sujimura, it is noted that the transitional term “comprising” is used in the instant claims. Therefore any additional steps/features/ elements can be included in Sujimura. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714